Citation Nr: 0012914	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the extension beyond October 31, 1994, of a 
temporary total disability rating in accordance with 
38 C.F.R. § 4.30 (1999) for convalescence following July 1994 
surgical treatment.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1971 to March 1973.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO assigned a temporary total disability rating 
in accordance with 38 C.F.R. § 4.30 effective from July 18, 
1994, to September 1, 1994.  The veteran perfected an appeal 
of the termination of the temporary total rating effective 
September 1, 1994.  

This case was previously before the Board in February 1998, 
at which time an issue no longer in appellate status was 
decided and the issue of entitlement to extension of the 
temporary total rating was remanded to the RO for additional 
development.  In a November 1998 rating decision the RO 
extended the temporary total disability rating to October 31, 
1994.  The veteran has not withdrawn his appeal of the 
termination of the temporary total rating, and contends that 
he is entitled to the temporary total rating for 12 months 
following the July 1994 surgery.  The Board finds, therefore, 
that that issue remains in contention.  See Fenderson v. 
West, 
12 Vet. App. 119 (1999) (a claim remains in controversy if 
the RO grants less than the maximum benefit available).

The development requested in the February 1998 remand has 
been completed and the case returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The surgical treatment performed on July 19, 1994, did 
not require convalescence beyond October 31, 1994, did not 
result in severe post-operative residuals, and did not result 
immobilization, house confinement, or the necessity for the 
continued use of a wheelchair or crutches.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 after October 31, 1994, 
for convalescence following the July 1994 surgical treatment 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a May 1973 rating decision the RO granted service 
connection for the residuals of a left knee injury, which at 
that time was described as a laceration.  VA treatment 
records show that the veteran began complaining of pain, 
popping, and occasional locking in the left knee in November 
1993, which were attributed to a tear in the left lateral 
meniscus following magnetic resonance imaging (MRI).  On July 
19, 1994, he underwent the arthroscopic debridement and 
partial meniscectomy of the lateral meniscus due to a complex 
degenerative tear.  He tolerated the procedure well and was 
ambulating without an assistive device immediately post-
operatively.  He was discharged from the hospital on the day 
following the surgery as fully weight bearing with no 
complications resulting from the surgery.  The hospital 
summary indicates that he was released to return to full 
employment on August 19, 1994.

In July 1994, approximately one week following the surgery, 
he was able to flex the knee to 90 degrees and the treating 
physician advised him to use crutches as needed.  In 
September 1994 he stated that he had been doing well 
following the surgery, but that he had experienced a sudden 
recurrence of knee pain with swelling and decreased range of 
motion of the knee.  Examination showed swelling, tenderness, 
painful movement, and range of motion from zero to 
70 degrees, which were assessed as a questionable recurrent 
meniscal tear.

The veteran was provided a VA orthopedic examination in 
September 1994, during which he complained of pain, swelling, 
and limited motion of the knee.  He used a cane and walked 
with an antalgic gait.  Examination revealed that the knee 
was chronically swollen, with almost complete loss of the 
normal patellar outline, and that the range of motion was 
severely limited.  The circumference of the left knee was 16 
5/8 inches, compared to 15 1/8 inches on the right.  The 
examiner assessed the left knee problems as a history of a 
lateral meniscal tear and degeneration of the medial 
meniscus.  An X-ray study of the knee showed no 
abnormalities.

An October 1994 treatment record indicates that the veteran 
complained of recurrent pain and instability in the left 
knee, which the treating physician attributed to a 
questionable recurrent tear.

An MRI of the left knee in December 1994 revealed the 
interval development of a complex tear of the anterior horn 
of the lateral meniscus, truncation of the posterior horn of 
the lateral meniscus resulting from the arthroscopic surgery, 
joint effusion, and thinning cartilage.

In February 1995 the veteran reported that the locking that 
had occurred prior to the July 1994 surgery no longer 
occurred, but that he then had patellofemoral anterior knee 
pain.  Examination at that time showed range of motion from 
zero to 90 degrees, no instability, and no joint line 
tenderness.  

In his June 1995 notice of disagreement the veteran stated 
that he continued to use a cane, and that he had difficulty 
walking up and down steps.  He also stated that he was unable 
to walk long distances.

In conjunction with a January 1996 VA examination the veteran 
complained of pain and locking of the left knee following the 
July 1994 surgery.  The examiner stated, based on a review of 
the medical records, that the veteran had subsequently 
developed a complex tear of the anterior horn of the lateral 
meniscus after having undergone partial meniscectomy of the 
posterior horn in July 1994.

During a March 1996 hearing the veteran provided testimony 
regarding the left knee symptoms that he was experiencing at 
that time.  He used a left knee brace and cane or crutch 
while ambulating.  He stated that he did not know whether his 
physician had released him to return to work, but that he had 
seen documents indicating that he was able to return to work 
September 1, 1994.  He asserted that he was entitled to 
continuance of the temporary total rating for 12 months 
following the surgery due to the symptoms that he continued 
to have in the left knee.

A VA orthopedic examiner stated in February 1997, based on a 
review of the medical records, that the veteran had undergone 
a meniscectomy of the posterior horn of the lateral meniscus 
in July 1994, and that an MRI subsequently documented a new 
tear of the anterior horn of the lateral meniscus.

II.  Laws and Regulations

A total disability rating will be assigned if it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
the hospital admission or outpatient treatment and continuing 
for a period of one, two, or three months from the first day 
of the month following such discharge or release.  
Entitlement to a total disability rating is warranted if 
treatment for a service-connected disability resulted in 
surgery necessitating at least one month of convalescence, 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or no surgery but immobilization by cast of one major joint 
or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.

The temporary total disability rating may be extended for 
one, two, or three months beyond the initial three-month 
period if the above-stated requirements continue to be met.  
The temporary total rating may be extended for an additional 
period of up to six months, following the initial six-month 
period, upon approval of the Adjudication Officer.  38 C.F.R. 
§ 4.30(b).

The determination regarding the temporary total rating is to 
be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III.  Analysis

The July 1994 hospital summary indicates that there were no 
complications resulting from the surgery, and that the 
veteran was released to return to full employment effective 
August 19, 1994.  He did well following the July 1994 
surgery, but subsequently developed an additional tear in the 
lateral meniscus.  Although he used a cane to ambulate 
following the surgery, the evidence does not indicate that 
the knee symptoms that he experienced subsequent to the 
surgery were related to the surgery.  The evidence does not 
show that the July 1994 arthroscopic surgery resulted in any 
post-operative residuals, that the left knee was immobilized, 
or that the veteran was confined to the home or required to 
use crutches or a wheelchair to attain mobility because of 
the surgical treatment.  The Board finds, therefore, that the 
criteria for extension of the temporary total disability 
rating beyond October 31, 1994 are not met, and that the 
preponderance of the evidence is against the appeal to extend 
the temporary total rating.



ORDER

The appeal to extend beyond October 31, 1994, the temporary 
total disability rating in accordance with 38 C.F.R. § 4.30 
for convalescence following the July 1994 surgical treatment 
is denied.



		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

